PER CURIAM:
On December 23, 1982, claimant was a passenger in her 1980 Toyota Célica, traveling on Route 44 at Omar, Logan County, West Virginia. The automobile was being driven by claimant’s husband. At the approach to a one lane bridge at Cow Creek, the vehicle struck a bent sign post which extended into the road. The right front headlight and signal light were broken, and there were scratches on the front and rear fenders. The damage was estimated at $174.83.
Claimant testified that the accident occurred about 9:15 p.m. They had travelled the same road at about noon on that day and the post was not bent into the road at that time. Dreama Vance, a clerk at *4respondent’s Logan County Headquarters, testified that no complaints had been received about the sign post on December 23, 1982.
The evidence established that the sign post was bent into the road sometime after noon on the date of the accident, but there was no evidence as to how, or by whom, the post was so positioned. In order for the respondent to be liable, the claimant must prove that respondent had actual or constructive knowledge of the existence of the defect, and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1976). As the claimant did not meet this burden of proof, the claim must be denied.
Claim disallowed.